Order filed August 31, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00038-CR 
                                                    __________
 
                                  DAVID
BOCANEGRA, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                              On
Appeal from the County Court at Law No. 4
 
                                                            Travis
County, Texas
 
                                             Trial Court
Cause No. C1CR11205953
 

 
                                                                     O
R D E R
 
            The
jury convicted appellant, David Bocanegra, of the offense of assault-family
violence.  On November 4, 2011, the trial court assessed punishment and
sentenced appellant to county jail for 270 days.  Harry W. Deckard filed a
notice of appeal on appellant’s behalf and also filed a motion for extension of
time to file the notice of appeal.  The motion was timely received in the
transferring court of appeals and was granted by this court.  This appeal has
become unduly stalled due to the failure of this court to receive (1) a
supplemental clerk’s record containing the trial court’s certification of appellant’s
right of appeal and (2) appellant’s brief.  
            This
court has sent four letters notifying the County Clerk of Travis County, the
trial court, and the parties that a supplemental clerk’s record containing the
trial court’s certification of appellant’s right of appeal, as required by Tex. R. App. P. 25.2(a)(2) and (d), was
due for filing in this court.  Our letters were dated February 9, March 12,
March 20, and May 24, 2012.  On May 24, 2012, this court granted appellant’s
request for an extension of time to file a certificate of appellant’s right of
appeal and set a due date of June 12, 2012, for the supplemental clerk’s
record.  This court has yet to receive a supplemental clerk’s record containing
the trial court’s certification of appellant’s right of appeal.  Rule
25.2(a)(2) provides, “The trial court shall enter a certification of the
defendant’s right of appeal each time it enters a judgment of guilt or other
appealable order” (emphasis added).  Rule 25.2(d) provides that the “record
must include” the certification.  The proper form for the certification is
found in Appendix D of the Texas Rules of Appellate Procedure and may also be
found on the website of the Court of Criminal Appeals.[1] 

            Additionally,
appellant’s brief was originally due on April 11, 2012.  On May 7, counsel
filed an unopposed motion to extend the time to file appellant’s brief.  This
court granted the motion, extending the due date to July 16, 2012.  We have not
received appellant’s brief, nor have we received a second motion for extension
of time to file appellant’s brief.  
We abate the appeal and remand the cause to the trial court.  The trial
court is directed to enter a certification of appellant’s right of appeal in
this case in compliance with Rule 25.2(a)(2) and (d) of the Texas Rules of
Appellate Procedure.  The trial court is also directed to conduct a hearing
pursuant to Tex. R. App. P.
38.8(b) to determine the following: 
1.     
Whether appellant desires to prosecute his appeal; 
2.     
Whether appellant is indigent; 
3.     
If not indigent, whether appellant has retained counsel; 
4.     
Whether counsel has abandoned the appeal; and
5.      Whether
new counsel should be appointed for appeal. 
The trial court
is directed to make appropriate findings and recommendations pursuant to Rule 38.8(b).
 The trial court clerk is directed to prepare and forward to this court a supplemental
clerk’s record containing (1) the trial court’s certification of appellant’s
right of appeal and also (2) any findings, recommendations, and orders made by
the trial court in conjunction with the hearing.  Additionally, the court
reporter is directed to prepare and forward to this court the reporter’s record
from the hearing.  The supplemental records are due to be filed in this court
on or before October 1, 2012. 
            The
appeal is abated. 
 
                                                                                    PER
CURIAM
 
August 31, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b). 
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J. 




[1]http://www.cca.courts.state.tx.us/Forms/CertificationOfDefendantsRightsAppendix.pdf